DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim 4 in the reply filed on October 20, 2021 with species election of Isl1 is acknowledged.  The traversal is on the ground(s) that the claimed combination is a special technical feature, thereby making a contribution over Costa et al. This is not found persuasive because applicant did not point out why or how Costa et al. fail to teach at least one combination claimed in the instant case. See also the prior art rejections set forth in the instant Office action, which supports examiner’s position that the claims in the instant application do not contribute a special technical feature over the prior art thus lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-27 are pending in the instant application. Upon further consideration, claim 5 is hereby rejoined. Hence, the restriction requirement between Group III and Group IV as set forth in the restriction/election requirement mailed on August 20, 2021 is hereby withdrawn. Accordingly, claims 2-3 and 6-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. In view of the foregoing, claims 1 and 4-5 are under examination on the merits in the instant case.
	Claim Rejections - Improper Markush Grouping
Claims 1 and 4-5 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 
Note that “the phrase "Markush claim” means any claim that recites a list of alternatively useable species regardless of format.” See MPEP §2173.05(h).
The Markush grouping of the alternative species of co-transcription factor and inhibitor of a gene silencing complex is improper because the alternatives do not belong to the same art-recognized class, and because the alternatives of agonists and antagonists do not share both a substantial structural feature and a common use flowing from the substantial structural feature.
The Markush grouping of the genes recited claim 4 and claim 5 is improper because all of the alternatively recited genes as defined by the Markush grouping are not disclosed in the specification or known in the prior art to be functionally equivalent and have a common use. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite administering an expression vector comprising a nucleic acid molecule encoding an atonal-associated factor in combination with at least one co-transcription factor. It is unclear whether the phrase “in combination with” means that the at least one co-transcription factor is encoded by the same, single expression vector that also encodes an atonal-associated factor or whether the aforementioned phrase means that the co-transcription factor is not within the same vector with the atonal-associated factor sequence but is administered together with the vector encoding the atonal-associated factor sequence. As such, the exact method step of the claimed method is ambiguous and unclear, thereby rendering the claims indefinite. 
For prior art examination purpose, the claimed administering step will be interpreted as either of the two interpretations provided above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Costa et al. (Development, 2015, 142:1948-1959, applicant’s citation).
Costa teaches a method of inducing mechanosensory hair cell (HC) differentiation comprising administering a construct encoding the combination of three transcription factors Gfi1, Pou4f3, and Atoh1 (“GPA”) to the inner ear of a subject, wherein “the combined activity of Gfi1, Pou4f3 and Atoh1 is able to induce a bona fide HC developmental program.” See Figure 4A and pages 1951 and 1956.
Costa teaches that mechanosensory HCs are “the primary receptors of our senses of hearing and balance.” See abstract. 
Costa teaches that loss of sensory HCs in the inner ear results in hearing and vestibular impairments thus relevant artisans have pursued “strategies for their replacement by gene or stem cell-based therapies.” See page 1948.
Since Costa’s method step of administering a construct encoding “GPA” comprising Gfi1, Pou4f3 (claimed in claim 5), and Atoh1 to the inner ear cells of a subject in need of mechanosensory hair cells responsible for “senses of hearing and balance” fully satisfies the 
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed combination versus the combination “GPA” of Costa et al. In the absence of evidence to the contrary, the burden is upon the applicant to establish that Costa’s combination cannot improve sensory perception, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brough (US 2004/0166091A1) in view of Huang et al. (US 2012/0222141 A1).
Brough teaches a method of improving sensory perception in the inner ear of an animal comprising administering to the inner ear an expression vector encoding an atonal-associated factor such as HATH1. See claims 1-5 reproduced below.

    PNG
    media_image1.png
    261
    399
    media_image1.png
    Greyscale

Brough teaches that the claimed method of administering an atonal-associated factor-encoding vector “resulting in generation of sensory hair cells” as claimed can be used to “prophylactically or therapeutically treat a hearing loss or a balance disorder.” (emphasis added). See paragraph 0055. See also claims 17-18 copied below:

    PNG
    media_image2.png
    91
    393
    media_image2.png
    Greyscale

Brough teaches that “there remains a need for an effective method of modulating inner ear-mediated sensory perception of an animal, which would serve as a prophylactic and therapeutic treatment of disorders associated with the ear, in particular those disorders hearing loss and balance disorders.” (emphasis added). See paragraph 0006.
Brough does not teach further administering Isl1 in combination with the vector encoding an atonal-associated factor.
Huang teaches that “Islet-1 (Isl1) is a LIM-homeodomain transcription factor” and discloses that hearing loss can be treated by administering to the inner of a subject in need thereof an agent (e.g., nucleic acid) that increases expression of Isl1. See paragraph 0034. See also claims 5-7 reproduced below.

    PNG
    media_image3.png
    172
    394
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brough’s atonal-associated factor-based hearing loss treatment method by further administering an Isl1-encoding nucleic acid. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide a greater, more effective treatment effect by the combination two therapeutic agents instead of a single therapeutic agent, because it was an art-recognized goal in the relevant art to seek a solution to meet the “need for an effective method of modulating inner ear-mediated sensory perception of an animal” in order to provide a treatment for hearing loss as taught by Brough, wherein one of ordinary skill in the art would have reasonably envisioned that the combination administration of two art-recognized therapeutic agents for treating hearing loss would qualify as seeking a solution to meet the “need for an effective method” of treating hearing loss by providing a greater, additive, or combined effect provided by the two agents compared to Brough’s method of administering a single therapeutic 
Accordingly, claims 1 and 4 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635